Citation Nr: 0215008	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  00-21 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a right foot 
disorder.

4.  Entitlement to a compensable initial rating for residuals 
of exostosectomy of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979.  These matters come to the Board of Veterans' 
Appeals (Board) from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


REMAND

On a VA Form 9 received in April 2001, the veteran requested 
a hearing at the RO before a member of the Board.  Attached 
to the VA Form 9, the veteran waived his right to the in-
person hearing before a member of the Board and requested a 
hearing at the RO before a member of the Board via 
videoconferencing.  The veteran has not, however, been 
provided an opportunity to present such testimony as 
requested.  Accordingly, this case is remanded to the RO for 
the following action:

The RO should place the veteran's name on 
the docket for a videoconference hearing 
before the Board at the RO, according to 
the date of his request for such a 
hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



